Title: To George Washington from Richard Peters, 27 October 1778
From: Peters, Richard
To: Washington, George


          
            Sir
            War Office [Philadelphia] 8ber 27th 1778
          
          The Board have been honoured with yours of the 18th inst. & will be much obliged to your Excellency to give Orders for an exact Account being taken by the issuing Clothier of the Blanketts that we may know from the Marks & Numbers of the Packages in what Invoice those so very small are contained & endeavour to trace the Imposition. Enclosed you have for Information Copy of the Board’s Order to Mr Mease. There are & have been several Officers at this Place applying for Cloathing which was thought improper as the Plan is to distribute it from the Eastern Magazines. This gave Occasion to the Directions given Mr Mease. The Board have reiterated their Application to Congress for organizing & giving Vigour to the Clothing Department which Mr Mease seems more than ever desirous of leaving. I have the Honour to be with the greatest Respect & Esteem your very obedt Servt
          
            Richard Peters
          
        